Citation Nr: 0029318	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-06 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a disability of the elbows.

3.  Entitlement to a compensable disability rating for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Louisville.

By rating decision dated in May 1999, a 10 percent evaluation 
for the veteran's tinnitus was assigned, effective December 
2, 1997.  The veteran was informed by communication dated in 
June 1999 that the 10 percent rating was the highest 
evaluation provided for under the VA's Rating Schedule and 
was a grant of the appeal pertaining to that issue.  The 
veteran was informed in the rating decision that the matter 
did not present unusual circumstances that would warrant 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999).  A notice of 
disagreement with this determination is not of record.

In September 1999, the appeal pertaining to the disabilities 
at issue was certified to the Board for disposition.  The 
veteran was informed that should he wish to submit additional 
evidence concerning the appeal, he had to do so within 90 
days from the date of the letter, that being September 13, 
1999, or the date that the Board promulgated a decision in 
the case, whichever came first.  A review of the record 
discloses that in July 2000 additional evidence was received.  
Even more evidence was then received in September 2000.  This 
evidence is referred to the RO for any appropriate action, 
including an attempt to reopen the claim.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between any 
current back disability and the veteran's active service.

2.  By decision dated in September 1970, the RO denied 
entitlement to service connection for a disability involving 
the elbows.  A timely appeal did not ensue.  

3.  The evidence received since the September 1970 decision 
is duplicative, cumulative, or not probative; and is not so 
significant, that when viewed in the context of all the 
evidence of record, that it must be considered in order to 
fairly decide the merits of the case.  

4.  Audiometric testing in January 1998 showed average pure 
tone decibel loss in the right ear of 50 decibels, with 
speech recognition ability using the Maryland CNC Word List 
of 84 percent.  The average pure tone decibel loss in the 
left ear at that time was 54 decibels with speech recognition 
ability of 82 percent.  


CONCLUSIONS OF LAW

1.  The veteran does not have a chronic back disorder which 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§ § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999) .

2.  Evidence received since the RO denied service connection 
for a disability of the elbows in 1970 is not new and 
material and the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (1999).

3.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  (38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.85, 
Diagnostic Code 6100 (1999); 38 C.F.R. § 4.87, Diagnostic 
Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  A disorder may be service connected if 
the evidence of record reveals that the veteran currently has 
a disorder that was chronic in service or, if not chronic, 
that he was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establish that the 
disorder was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 1991); 38 C.F.R. § 3.303(d).

In this case, the veteran contends that he has a chronic back 
disorder which has been bothering him ever since service.  
This contention, however, is not supported by any medical 
evidence indicating a nexus between service and any current 
back disorder.  

There is no competent evidence of the presence of a back 
disorder during the veteran's period of service, and there is 
no competent evidence of a back disorder for years following 
service discharge.  The undersigned notes that at the time of 
examination accorded the veteran by VA in August 1970, he 
expressed no complaints regarding the back and it was stated 
that examination at that time was entirely normal, except for 
reference to the elbows and right wrist.  The information 
from Dr. Malak refers to the veteran having severe back pain 
of several years' duration, but it appears the physician did 
not first see the veteran for many years following service 
discharge.  The various lay statements of record pertaining 
to the veteran's back status in the years following service 
do not constitute competent medical evidence.  Those 
individuals lack the medical expertise to make such a 
statement.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board recognizes that 38 U.S.C.A. § 1154(b) extends 
special considerations to cases of combat veterans.  See 
Collette v. Brown, 82 F. 3d. 389 (Fed. Cir. 1996).  In order 
to establish service connection under § 1154(b) it must first 
be determined that the veteran has proffered "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease."  Satisfactory evidence is evidence 
sufficient enough to produce a belief that there is true, 
credible evidence.  Second, it must be determined that the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service.  If these two 
criteria are met, a factual presumption arises that the 
alleged injury or disease is service connected.  

With regard to the back disorder, as noted above, the service 
medical records are silent for reference to back complaints.  
The veteran is competent to report that he was seen for back 
complaints during service.  However, the veteran is not 
competent to express the opinion that he has a current back 
disability which is of service onset.  There is simply no 
competent evidence of record linking a claimed back disorder 
to service or to any incident of service.  There is no 
medical evidence of a nexus between any inservice injury or 
disease and any current back disability.. 

New and Material Evidence Pertaining to a 
Disability Involving the Elbows.

Once a claim for service connection has been denied by the 
RO, that determination becomes final.  New and material 
evidence must be presented to reopen the case prior to 
further consideration of the claim.  See 38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. §§ 3.156(a), 20.1104 (1999).  

The claim of entitlement to service connection for a 
disability of the elbows was denied by the RO in 1970 on the 
basis that the existing condition of the veteran's elbows was 
not a disability under the meaning of the law for which 
compensation was payable.  The September 1970 rating decision 
reflected that examination at separation referred to a 
notation that the veteran's elbows popped out on him, but 
this was a congenital disorder.  

The United States Court of Appeals for the Federal Circuit 
has specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 Vet. 
App. 268 (1999).  "Moreover, once the Board finds that no 
such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
See also Suttmann v. Brown, 5 Vet. App. 127, 135 (1993) 
(applying § 5107 to claim denied by final RO decision).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which may by 
itself or in connection with evidence previously assembled be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

If new and material evidence is presented or secured with 
respect to a claim that has been previously disallowed, VA 
must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a detailed 
analysis when a veteran seeks to reopen a claim based on new 
evidence.  Elkins v. West, 12 Vet. App. 209, 218-19 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(Overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change).  

First, the Board must determine whether the evidence is new 
and material.  Elkins, 12 Vet. App. at 218.  The definition 
set forth in 38 C.F.R. § 3.156(a) and cited above, 
"emphasizes the importance of the complete record for 
evaluation of the veteran's claim."  Hodge, 155 F.3d at 1363.  
In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").  

The evidence before the RO at the time of its 1970 decision 
included the service medical records which contained a 
notation at the time of separation examination that the 
veteran's elbows popped out on him.  This was later 
determined to be a constitutional or developmental 
abnormality, and therefore not a disability under the law 
providing for compensation benefits.  

Additional records include a statement from Dr. Malak dated 
in February 1998 indicating the veteran had had elbow pain 
since March 1997.  The statements from the physician did not 
address the etiology of the veteran's elbow problems, but as 
noted above, the physician did not begin treating the veteran 
until a time many years following service discharge.  
Notation was made of the onset of elbow problems in 1997, a 
time many years following service discharge.

Also of record is a statement from a hospital responding to a 
request for treatment records pertaining to the veteran 
between1970 and 1980.  The communication reflected that the 
veteran was "probably" a patient at that facility, but the 
facility was now a care center and had no records for the 
time frame in question.

Accordingly, the undersigned finds the additional medical 
evidence which has been associated with the file is in no way 
probative as to the etiology of any chronic elbow disability.

The statements from various acquaintances and the veteran 
himself constitute new evidence, but only individuals 
possessing specialized medical training or knowledge are 
competent to render opinions regarding medical diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The evidence does not show that either the veteran or any of 
his acquaintances has a recognized degree of medical  
knowledge that would render an opinion by any of them as to 
medical diagnosis or causation competent.

In view of the foregoing, the evidence received since the 
1970 decision is duplicative, cumulative, or not supportive 
of the issue at hand.  Accordingly, new and material evidence 
has not been received and the claim is not reopened. 

Entitlement to a Compensable Rating for 
Bilateral Hearing Loss.

The record shows that while service connection for hearing 
loss of the left ear has been in effect for a number of 
years, service connection for right ear hearing loss was 
granted by rating decision dated in February 1998, with a 
noncompensable evaluation assigned, effective December 2, 
1997. 

A review of the evidence of record discloses that audiometric 
testing accorded the veteran by VA in August 1970 showed mild 
sensorineural hearing loss in the left ear.  Speech reception 
threshold was 8 decibels with a discrimination ability of 
96 percent correct in the right ear, while the threshold was 
14 decibels with a discrimination ability of 96 percent 
correct in the left ear.  

When the veteran was accorded audiometric testing by VA in 
January 1998, he reported hearing loss bilaterally.  It was 
indicated that since he was uncooperative in his responses to 
pure tone testing and speech discrimination testing, the 
final results could be considered to be reliable.  The 
average pure tone decibel loss in the right ear was 50 
decibels.  Speech recognition scores using the Maryland CNC 
Word List were 84 percent for the right ear.  

The average pure tone threshold decibel loss was 54 in the 
left ear, while speech recognition ability was 82 percent.  
It was indicated the results showed moderate sensorineural 
hearing loss through 4,000 hertz and severe loss at 8,000 
hertz bilaterally.  The test results did not indicate the 
need for medical followup.  It was recommended that the 
veteran receive annual hearing evaluations.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation with regard to the right ear 
hearing loss, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (on a claim for an original or an 
increased rating, it is presumed that the veteran seeks the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy unless the maximum 
available benefit is awarded).  

The Board has considered the potential application of all 
pertinent provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The veteran's hearing loss is evaluated as noncompensable 
under Diagnostic Code 6100.  During the pendency of the 
veteran's appeal, the VA promulgated new regulations amending 
the rating criteria for hearing impairment, effective June 
10, 1999.  See 64 Fed. Reg. 25,202-25, 210.  (Codified at 
38 C.F.R. Part 4).  Generally, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

The Board notes that the effective date of the amendment is 
later than the date of the last supplemental statement of the 
case, indicating that the RO did not consider the amended 
regulations.  In such an instance, the Board is obligated to 
first determine whether the amended regulation is more 
favorable to the veteran than the previously existing 
regulation.  After careful review of the regulations in 
question, the Board finds that the changes are not 
significant to this particular veteran's claim and that the 
amended regulation is not more favorable to the veteran than 
the previous version.  Moreover, the Board finds that the 
veteran will not be prejudiced by the Board's application of 
the amendments in the first instance.  The changes in the 
amendments do not affect the veteran's claim and he has had 
ample opportunity to submit evidence and argument on the 
issue.  Bernard v. Brown, 4 Vet. App. 384, (1993).

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average pure tone decibel loss 
and speech discrimination percentage or scores.  38 C.F.R. 
§ 4.85(b), Table VI (1999).  Disability ratings are assigned 
by combining the level of hearing loss in each ear.  
38 C.F.R. § 4.87, Table VII ( 1998); 38 C.F.R. § 4.85(e) 
Table VII (1999).  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  (Assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).

In this case, applying the results of the 1998 VA examination 
to Table VI yields a Roman numeral value of II for one ear 
and IV for the other ear.  Applying these values to Table 
VII, the Board finds that the veteran's hearing loss is 
evaluated as zero percent disabling.  Accordingly, the Board 
finds that entitlement to a compensable disability rating for 
the veteran's hearing loss is not in order.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.3, 4.7, 4.85, Code 6100 (1999); 
38 C.F.R. § 4.87, Code 6100 (1998).



ORDER

Service connection for a chronic back disability is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a disability 
involving the elbows, the claim is not reopened.

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.


		
	ROBERT E. O'BRIEN
Acting Member, Board of Veterans' Appeals

	




 
- 11 -

- 12 -


